IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,         : No. 374 WAL 2021
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
ROBERT D. GATES,                      :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 375 WAL 2021
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
ROBERT D. GATES,                      :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA ,        : No. 376 WAL 2021
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
ROBERT D. GATES,                      :
                                      :
                   Petitioner         :


                                 ORDER



PER CURIAM
     AND NOW, this 29th day of June, 2022, the Petition for Allowance of Appeal is

DENIED.




             [374 WAL 2021, 375 WAL 2021 and 376 WAL 2021] - 2